Original proceeding. The plaintiff, Roger Porter, has filed a complaint in this court for an injunction restraining the defendants, Florence Thielen as county treasurer, and William Manning as county auditor, of Lewis and Clark County, Montana, from drawing or paying any warrants from any fund of said county for paying one Floyd O. Small as special prosecutor for a grand jury in said county or for the purposes of said grand jury and to compel the defendants to recover forthwith the taxpayers' money alleged to have been illegally and unlawfully expended in that behalf.
The matter being this day presented in open court ex parte by plaintiff's counsel, and it appearing from his oral argument and from the allegations of the complaint that numerous issues of fact are present which will require the taking of testimony and the submission of other evidence which may be more speedily done in the district court, now, therefore, this court declines to accept jurisdiction in this cause at this time but without prejudice to plaintiff's right to institute or prosecute appropriate proceedings in a trial court. Accordingly and without prejudice the order to show cause and writ prayed for are denied.